Citation Nr: 0000265	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-49 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of whether the veteran's son [redacted] became 
permanently incapable of self support prior to age 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to 
April 1954.  He died April [redacted], 1985.  The appellant, who is 
also the surviving spouse, is the mother of the veteran's 
son, [redacted].  

This appeal arises from a September 1996 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied benefits for the 
veteran's son, [redacted], as a helpless child.

The instant claim was remanded in April and September 1998 
for further development.  



FINDINGS OF FACT

1.  Helpless child benefits on behalf of the veteran's son, 
[redacted], were denied by rating decision of April 1994, and no 
appeal was filed by the appellant within one year of 
receiving notice of the decision.  

2.  Evidence received since the RO's 1994 decision includes 
duplicate private medical records, a September 1992 private 
psychiatric hospitalization report from Gaston Memorial 
Hospital, a vocational rehabilitation report from York Mental 
Health Center, and a February 1999 letter to VA from the 
Social Security Administration indicating that the veteran's 
son, [redacted], was receiving Social Security benefits as a 
disabled child based on an onset date of March 14, 1995.  

3.  The aforementioned medical evidence was not previously 
considered and is so significant that it must be considered 
to fairly decide the merits of the claim.  

4.  The appellant's claim that the veteran's son was 
permanently incapable of self-support by reason of mental or 
physical defect prior to attaining the age of 18 is not 
accompanied by competent evidence to support that allegation.  

5.  The appellant's claim for benefits for the veteran's son 
as a helpless child is not plausible.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the April 1994 rating 
decision is new and material and the claim for helpless child 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The claim for helpless child benefits on behalf of the 
veteran's son is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and her representative assert that the 
veteran's son, [redacted], warrants helpless child benefits.  The 
appellant maintains that the veteran's son was permanently 
incapable of self support prior to the age of 18.  Helpless 
child benefits on behalf of the veteran's son, [redacted], were 
denied by rating decision of April 1994.  The appellant was 
notified by letter of May 1994 that the claim for helpless 
child benefits on behalf of the veteran's son, [redacted], had 
been denied.  A timely appeal was not taken within one year 
of the date of notice of the RO's action, and that decision 
became final.  
Although the RO's rating action in 1994 became final, 
applicable criteria provide that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  
Under applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through his own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57, 3.356 (1999).  

The evidence of record considered by the RO at the time of 
the April 1994 decision may be briefly summarized.  [redacted]' 
birth certificate was associated with the claims folder.  
This birth certificate showed that he was born 
August [redacted], 1976.  An adoption decree dated in August 1977 
indicated, in pertinent part, that the veteran and the 
appellant adopted [redacted].  

Also associated with the claims folder at the time of the 
April 1994 RO decision were private medical records from 
Family Medicine Association and Shriner's Hospital.  The 
medical records from the Family Medicine Association showed 
medical records from November 1980 to April 1992.  These 
records reveal that the veteran's son, [redacted], was treated by 
this association over the years for childhood medical 
conditions.  It was noted in the medical records that he had 
muscular dystrophy.  The medical records from the Shriner's 
Hospital showed outpatient treatment records dated from 
July 1988 to January 1994.  These records reflect treatment 
primarily for follow-up for Becker's muscular dystrophy, 
which was basically found to be stable.  In March 1989, the 
examiner stated that [redacted] had significant problems with 
depression, not wanting to address the issue of physical 
therapy and having a defeatist attitude about the situation.  
In December 1989, he was seen by Family Services and it was 
noted that he was already being seen in 


mental health counseling with his family.  In January 1993, 
the medical records indicated that he had no complaints, 
remained active, and other than running, was able to do 
whatever he desired.  It was noted that he had been in a 
psychiatric hospital for depression in the interim.  

By rating decision of April 1994, helpless child benefits on 
behalf of the veteran's son, [redacted], were denied.  The 
evidence did not show that prior to age 18, the veteran's son 
was so disabled that he was incapable of self support.  The 
evidence showed that his Becker's muscular dystrophy was 
stable.  The appellant was notified of the denial and did not 
appeal within one year of the notification of the denial.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that, when determining whether or not new and 
material evidence has been presented, consideration must be 
given to all evidence received since the last final denial on 
any basis, not the last time the case was denied on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  The last 
final denial for helpless 


child benefits on behalf of the veteran's son, [redacted], was by 
RO decision of April 1994.  Thus, the question now before the 
Board is whether new and material evidence has been added to 
the record subsequent to the April 1994 denial, warranting a 
reopening of the appellant's claim.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim.  
Specifically, the Court of Appeals held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) as requiring "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" 
(emphasis added).  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) solely to determine whether new and material 
evidence has been submitted sufficient to reopen the 
appellant's claim.  In this case, the RO never cited the 
impermissible law set forth in Colvin.  Further, the RO has 
found that new and material evidence was submitted.  The 
failure to apply the proper standard is not at issue in this 
case.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet. App. 140 (1991), for reopening claims 
became a three-step process under the Court of Appeals' 
holding in Hodge.  The Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well 


grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The evidence submitted in support of reopening this claim 
includes duplicate medical records from the Shriner's 
Hospital, a September 1992 inpatient psychiatric report from 
Gaston Memorial Hospital, a June 1994 clinic report from the 
Shriner's Hospital, a vocational rehabilitation report from 
York Mental Health Center, submitted by the Social Security 
Administration (SSA), and a statement from SSA indicating 
that the veteran's son was receiving disabled child benefits 
from SSA.  The September 1992 inpatient psychiatric report 
from Gaston Memorial Hospital related that [redacted] was admitted 
to this facility on an emergency basis because he was feeling 
suicidal and had made attempts in the prior month.  He denied 
previous psychiatric illnesses.  He stated that he had been 
depressed and had tried to take a drink to get rid of the 
depression.  School history indicated that [redacted] was in high 
school in the ninth grade and had significant problems with 
discipline.  His medical history related that he had 
irritable bowel syndrome and a history of muscular dystrophy.  

The mental status examination showed flat affect and a 
depressed mood.  [redacted] was poorly motivated to continue the 
interview.  He was in an oppositional way and his fund of 
knowledge could not be tested because of his poor motivation.  
There was doubt about the normalcy of his intelligence.  
Insight and judgment were poor.  The diagnostic impression 
was major depressive illness without psychotic features, rule 
out mild mental retardation and history of muscular 
dystrophy.  [redacted] was to be evaluated further including 
psychological testing and educational assessment.  He was to 
continue school while hospitalized and assessed for his 
suicidal potential.  A psychological evaluation revealed he 
had an IQ in the average intelligence range.  



The diagnostic conclusion indicated that [redacted] seemed to be a 
severely and chronically depressed youth whose depression was 
manifested primarily through behavior problems, pessimistic 
thinking, defiance toward authority, and explosive outbursts.  
His temper tantrums were most likely the reflection of 
impulsive emotional discharges in a pained, emotionally 
overwhelmed youth.  He showed no clear evidence of thought 
disorder or other signs of schizophrenia.  His test protocols 
predicted a high level or impulsiveness and limited attention 
span.  These symptoms, as well as his concentration 
difficulties, did not seem due to an attention deficit 
disorder.  His performance on the intelligence tests 
indicated a capacity for deliberate thinking.  It was likely 
that his impulsiveness, low frustration tolerance, and 
explosivity reflected the depression.  The examiner stated 
that although [redacted] had a long history of difficulties, there 
was a good chance that situational factors also entered the 
picture.  The diagnoses were major depression, single 
episode, without psychotic features; dysthymia, primary type, 
early onset; schizoid and schizotypal personality features; 
rule out developmental disorders (reading, writing, and 
arithmetic) and muscular dystrophy.  

Also submitted in an effort to reopen the claim was a 
January 1994 vocational rehabilitation report from York 
Mental Health Center, submitted to VA by SSA.  This 
vocational rehabilitation report indicated that [redacted] had a 
"bad attitude."  His mental health problems at that time 
reflected oppositional behavior.  He denied alcohol or 
illicit drug use.  His education was described as "not too 
good" as he was considered a discipline problem.  Mental 
status examination revealed [redacted] was oriented with decreased 
sleep and nightmares.  He denied hallucinations, delusions 
and depression.  His fund of knowledge and intelligence were 
below average.  His insight was poor.  The diagnostic 
impression was deferred.  The discharge summary 


indicated that [redacted] was not in need of services and that he 
was "sane."  There was no discharge diagnosis provided.  

A June 1994 clinic report from the Shriner's Hospital was 
also submitted in support of reopening the claim.  This 
report indicated that [redacted] was seventeen years old with 
Becker's muscular dystrophy.  He stated that he was not 
having any problems.  His only complaint of an orthopedic 
nature was that he injured his shoulder a couple of weeks 
prior to the examination.  The examination showed that his 
condition was essentially unchanged from his last visit.  The 
examiner stated that he was going to discuss discharging 
[redacted] from the system as he had no orthopedic needs at the 
time of the examination.  

Finally, a February 1999 statement was submitted to VA from 
SSA.  This statement indicated, in pertinent part, that the 
veteran's son, [redacted], was in receipt of child's benefits from 
SSA with an onset date of March 14, 1995.  

The aforementioned evidence is both new and material.  This 
evidence bears directly on the issue of whether the veteran's 
son was incapable of self support prior to age 18.  The 
majority of the evidence except the duplicate reports, and 
the letter from SSA to VA, show medical and psychiatric 
treatment prior to [redacted]' 18th birthday.  The statement from 
SSA indicates that [redacted] is in receipt of child's benefits 
from SSA.  The credibility of this evidence, for determining 
if it is new and material, is presumed.  As such, this 
evidence must be considered to fairly decide the merits of 
the claim.  Therefore, this evidence is new and material and 
the claim as to whether the veteran's son, [redacted], may be 
recognized as a helpless child, is reopened.  

Under Elkins, the next question to be considered is whether 
the reopened claim is well grounded.  A claimant seeking 
benefits under a law administered by the 


Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the appellant has 
presented a well-grounded claim.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  If she has not presented a well 
grounded claim, her appeal must fail, and there is no duty to 
assist her further in the development of her claim as any 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

In this case, the appellant has not established a plausible 
claim.  All of the evidence submitted on behalf of this claim 
both before and since the 1994 denial, shows that the 
veteran's son, [redacted], had Becker's muscular dystrophy and 
problems with behavior.  The mental health records show an 
episode of depression, dysthymia and personality features.  
There was also some indication in the file that [redacted] had a 
"bad attitude" and oppositional behavior.  There was an 
indication that this affected his education, however, he was 
noted to have an IQ of average intelligence.  There is also 
evidence that he had problems with school because of his 
behavior, but as of 1992, he was in high school in the ninth 
grade.  Although his medical records indicated that he had 
muscular dystrophy, his most recent outpatient treatment 
record of June 1994 indicated that his physician was going to 
discuss with another physician discharging [redacted] from the 
system because he had no orthopedic needs at that time.  
Finally, evidence was submitted indicating that the veteran's 
son, [redacted], was in receipt of disabled child's benefits from 
SSA.  However, the onset of the date of these benefits was 
March 14, 1995, more than six months after his 18th birthday.  
Since there is no medical evidence of physical or mental 
defect rendering the veteran's son incapable of self-support 
prior to age 18, and the only evidence 


tending to show that the veteran's son was incapable of self-
support was his SSA award which presented an onset date of 
these benefits after the age of 18, this claim is implausible 
and as such, is not well grounded.  The assertions of the 
appellant in this regard are not competent as she is not 
shown to be a medical or vocational professional or to 
otherwise have the expertise necessary to render such a 
determination.


ORDER

The claim of whether the veteran's son, [redacted], became 
permanently incapable of self support prior to age 18 is 
reopened, but denied as not well grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

